Citation Nr: 0120475	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to September 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted entitlement to service connection for 
PTSD and assigned a 50 percent disability rating.  The 
veteran disagreed with the evaluation by correspondence dated 
in July 1999.  Accordingly, the issue is taken to include 
whether there is any basis for "staged" ratings at any 
pertinent time, to include whether a current increase is in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the statement of the case and the supplemental statement of 
the case have indicated that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Finally, a hearing was held before the undersigned Member of 
the Board sitting in Columbia, South Carolina, in March 2001.  
A transcript of the hearing testimony has been associated 
with the claims file.

In June 2001, a copy of a VA psychiatric examination for 
disability evaluation purposes, dated April 28, 2001, was 
received by the Board, together with a statement signed by 
the veteran in which he waived his right to have this 
additional evidence initially considered by the RO.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's PTSD is productive of deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  

3.  The veteran is not shown to have gross impairment in 
thought processes, persistent delusions or hallucinations, 
grossly inappropriate behavior, to be a persistent danger to 
self or others, have an intermittent inability to perform 
activities of daily living, or to be disoriented to time, 
place, or person.  


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the 
schedular criteria for an evaluation of 70 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Codes 
(DCs) 9440, 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000). 

Under the current psychiatric regulations, a 50 percent 
evaluation will be assigned for PTSD which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Private treatment records dated in November 1998 recently 
associated with the claims file show that the veteran sought 
treatment for a multi-year history of insomnia.  He had been 
an airline pilot and was unemployed for a period of time 
after the airline went out of business.  He currently worked 
for a family member.  He reported nightmares and feelings of 
depression and had started seeing a VA psychiatrist.  He also 
reported numbness and tingling in his hands.  The clinical 
impression was chronic insomnia with recent onset of 
depression.  A December 1998 follow-up note reflected a 
clinical assessment of depression and anxiety and the veteran 
related that he was having problems with PTSD from his 
Vietnam days.  

In December 1998, his wife reported to another private 
physician that the veteran was depressed and she had problems 
getting him to see anyone.  She indicated that she had found 
a psychiatrist that he would like to see for symptoms of 
PTSD.  Also in December 1998, the veteran began treatment at 
the Vet Center for complaints associated with PTSD including 
guilt, flashbacks, poor sleep, being withdrawn, agitation, 
intrusive thoughts, and hypervigilance.  In January 1999, he 
filed the current claim. 

Private hospital records dated in January 1999 show treatment 
for an automobile accident.  The veteran has since 
represented that the accident was the result of a flashback.  
The treatment records reflect that he was alert and oriented 
during treatment and there was no medical finding with 
respect to PTSD.  A March 1999 report from the Vet Center 
psychologist related that the veteran suffered from the 
classic symptoms of PTSD.  He described several incidents 
reported by the veteran of his experiences in Vietnam.  The 
veteran had also related symptoms of reexperience, 
hypervigilance, and over-sensitivity to stimuli.  The 
psychologist estimated the global assessment of functioning 
(GAF) as 50.

In a March 1999 VA PTSD examination report, the veteran 
complained of being on edge, depression, sleep difficulty, 
anger, feelings of betrayal, and thoughts and dreams of 
Vietnam.  He reported that he had been unable to work for 
eight years after being laid off 17 years previously but had 
been working for the recent two years for his brother 
"pulling wire."  Parenthetically, the Board notes that the 
veteran apparently filed a Workers Compensation claim in late 
1998 after falling at his place of employment as a laborer.  

A mental status examination revealed that he was tearful, 
alert and oriented, and cooperative with an unhappy mood and 
agitated affect.  Speech was loud and rapid at times with 
some psychomotor agitation.  His facial expression was 
anxious with fair eye contact.  Thought processes were 
logical and goal directed, thought content was devoid of 
current auditory hallucinations but he reported some in the 
evenings.  There was moderate paranoia of others, some 
suicidal ideations, but no homicidal ideations and no active 
plan.  Memory was fair for immediate, recent, and remote 
events.  He was able to concentrate well enough to spell 
backwards and interpret a proverb.  His intelligence was 
estimated as above average and he had partial insight into 
his current condition.  The clinical impression was PTSD, 
with a GAF of 50.  

The examiner noted that the veteran was experiencing moderate 
symptoms of PTSD with sleep disturbance, avoidance behavior, 
anger, irritability, exaggerated startle response, and 
reliving of events.  His social adaptability and interaction 
with others were mildly to moderately impaired, and his 
flexibility, reliability, and efficiency were moderately 
impaired.  The examiner estimated the veteran's level of 
disability to be in the definite to considerable range.

The RO granted entitlement to service connection in July 1999 
and assigned a 50 percent disability rating.  Thereafter, the 
veteran challenged the rating.

Additional VA outpatient treatment records and private 
medical records reflect on-going treatment for symptoms 
related to PTSD and other medical problems.  In a July 1999 
mental health note, the clinical assessment was severe PTSD 
and the veteran was noted to be "probably" unemployable on 
regular 40-hour week job.  The GAF was estimated at 44.  The 
VA treating clinical psychologist related in September 1999 
that the veteran was severely disabled, unemployable on a 
day-to-day basis due to symptoms of PTSD.  The treating 
psychologist noted that the veteran had occupational and 
social impairment in most areas including work, family, 
judgment, thinking, mood, suicidal and homicidal thoughts, 
and was easy to provoke at times.  He was reported to have 
extreme difficulty in adapting to stressful conditions with 
an inability to establish or maintain effective relationships 
with others.  The veteran had near continuous anxiety and 
depression affecting his ability to function independently, 
appropriately, and effectively.  The GAF was reported at 41.

In a November 1999 report from the Vet Center psychologist, 
the veteran's condition was noted to have deteriorated since 
March 1999.  Intrusive thoughts, dreams, and nightmares were 
reported to have intensified considerably to the point where 
the veteran could no longer work.  The veteran had daily 
memories of Vietnam and guilt feelings.  Symptoms of 
isolation, sleep disturbance, irritability, and anger were 
evident on a daily basis.  The GAF was estimated at no more 
than 40.

At a June 2000 personal hearing, the veteran testified that 
he had been told by his treating medical professionals that 
he had a bad case of PTSD.  He reported on-going symptoms of 
depression, anxiety, flashbacks, and found it difficult to 
work.  He was employed by a family member who was tolerant of 
his problems.  He did not believe that he could hold down a 
full time job.  He indicated that he tended to be isolated, 
did not like crowds, had trouble forgetting his experiences 
in Vietnam, lost things around the house, had memory loss for 
names, loud noises set him off, he became easily frustrated, 
lacked attention to detail, experienced nightmares, could not 
sleep, and could not work because of his PTSD.  His wife 
added that they were unable to go out much, that the veteran 
was a totally different person, that he had deteriorated 
since their marriage, became angry, and could not sleep at 
night.

In August 2000, the veteran was treated for complaints of 
hurting all over and an episode of confusion and agitation.  
The final diagnoses included mental confusion with impaired 
thought processes, and he was found to be a danger to 
himself.  A history of PTSD was also noted.  In a December 
2000 mental status report, the veteran was noted to be 
oriented X 4.  Memory, concentration, comprehension and 
judgment were noted to be affected by PTSD symptoms.  He was 
noted to be working part-time with his brother.  

At a March 2001 hearing before the Board, the veteran related 
that he was not able to work due to a lack of focus, anger, 
and lack of ability to concentrate.  He reported that he had 
no social or recreational pursuits except the time he spent 
with his wife.  He complained of feelings of hatred, 
flashbacks, nightmares, insomnia, and reported he had engaged 
in grossly inappropriate behavior.  He stated that he was a 
danger of hurting himself and others, and reflected that he 
was disoriented to time and place.  He remarked that his 
memory for names was poor and that he needed help with 
medications, and could not work.  His wife added an incident 
where he experienced a flashback at a restaurant and another 
where he wrecked his truck, and noted that he was unable to 
sleep, and had nightmares.

Upon further questioning, the veteran related his history 
prior to and during service.  After discharge he had been an 
airline pilot for over 20 years and retired after a strike at 
the airlines.  Since then, he had worked in wholesale, 
insurance, and currently worked for his brother.  He related 
that his brother would think that it was substantially 
gainful employment but he did not.  His wife noted that he 
could not work very long and was weak.  He indicated that he 
did not like to embarrass his brother due to his symptoms.  

Subsequent to the hearing before the Board, additional 
evidence was associated with the claims file including a 
March 2001 letter from the Vet Center psychologist stressing 
his previous opinions, and outpatient treatment records from 
the VA psychologist reflecting on-going complaints of guilt, 
panic, anxiety, depression, impaired impulse control with 
unprovoked irritability, periods of violent thoughts, 
difficulty in adapting to stressful conditions, an inability 
to establish or maintain effective relationships, and 
occupational and social impairment in most areas.  The GAF 
was reported as 41.  A letter received in March 2001 (and 
dated in February 2001) from a private psychologist related 
that he had treated the veteran on four occasions in March 
and April 1999 and the veteran had complained of dysphoria, 
hypervigilance, intrusive imagery, nightmares, and sleep 
disorder. 

In the most recent VA examination report dated in April 2001, 
the veteran reported daily flashbacks, emotional lability, 
problems seeing certain colors and pregnant women, difficulty 
sleeping, nightmares, and feelings of guilt.  He related that 
he had not worked since retiring as an airline pilot but the 
examiner noted that another report noted that the veteran was 
working part-time for his  brother.  He had been married for 
seven years, had a close relationship with his son from his 
first marriage but a more superficial relationship with his 
daughter, had a good relationship with his sister and some 
friends from the Marine Corps, and spends time with his wife 
going out to dinner, working in the yard, and staying at 
home.  He was on no psychotropic medications and related that 
some medication he had taken in the past exacerbated his 
symptoms and caused him to lose touch with reality and he had 
to be hospitalized on one occasion.  He had been treated for 
substance abuse in 1994 but had no problems since then.  

Mental status examination revealed that he was well-groomed, 
oriented, and motor activity was within normal limits.  Eye 
contact was good, attitude was somewhat irritable but more 
cooperative toward the end.  Mood was described as a mixture 
of sadness, frustration, and anger.  Affect was teary at 
times.  He denied hallucinations and homicidal or suicidal 
ideations.  He had some persecutory ideation, especially at 
the government, but thought processes were generally goal 
directed and relevant.  Memory was good to fair, he 
remembered 3/3 objects, could concentrate well enough to 
spell backwards, and was able to do serial sevens.  He 
demonstrated appropriate judgment and could interpret a 
proverb.  His intelligence was average.  The clinical 
assessment was PTSD with a GAF estimated at 48.  The examiner 
concluded that the veteran's disability was in the 
considerable to severe range but he was presently able to 
handle his own funds.

After reviewing the evidence on file, it is the conclusion of 
the Board that a schedular 70 percent evaluation for PTSD, 
but no more, is in order.  Taken together, the veteran's 
symptomatology warrants the assignment of a 70 percent rating 
under the current schedular criteria.  Specifically, he has 
been shown to have a past history of suicidal ideation, panic 
attacks, depression, impaired impulse control, and difficulty 
in adapting to stressful circumstances.  Therefore, a 
schedular 70 percent evaluation is warranted.

The Board further finds, based on the evidence of record, 
that the veteran's PTSD symptoms do not warrant more than a 
70 percent evaluation at this time.  There is no evidence 
that the veteran currently experiences gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, is a 
persistent danger to self or others, is unable to perform 
activities of daily living, is disorientation to time or 
place, or experiences severe memory loss.  Although he has 
testified as to deficiencies in all these areas, the 
objective medical evidence fails to support his contentions.  

Specifically, in the March 1999 VA examination, the veteran 
was able to spell backwards, interpret a proverb, and had 
above average intelligence.  This is also consistent with the 
most recent VA examination report dated in April 2001 which 
revealed that the veteran was alert and cooperative with goal 
directed and relevant thought processes.  With the exception 
of one incident in August 2000 of confusion and 
disorientation, he has at all other times been noted to be 
alert and oriented to time, place, and person, including 
treatment at the Vet Center and at the VA.  Medical evidence 
in the most recent VA examination suggested that the period 
of confusion and disorientation was due to the medications he 
was taking at the time.  Accordingly, the medical evidence 
does not support a finding of gross impairment in thought 
processes.  

Similarly, there is no medical evidence of persistent 
delusions or hallucinations as evidenced by his alert and 
oriented mental state.  Further, in the most recent VA 
examination, he specifically denied hallucinations.  
Therefore, the record does not support a finding of 
persistent delusions or hallucinations sufficient to support 
a higher rating.  With respect to the single incident of 
mental confusion in August 2000, the Board finds that it does 
not rise to the level or duration of grossly inappropriate 
behavior anticipated by the criteria.  In addition, while the 
veteran represented that he was involved in a motor vehicle 
accident due to symptoms of PTSD, the contemporaneous medical 
records at the time of the accident fail to support his 
claim.  Therefore, the Board finds no evidence of grossly 
inappropriate behavior sufficient to support a 100 percent 
schedular rating.

Further, there is no evidence that the veteran is a 
persistent danger to himself or others.  Although he has 
reported suicidal thoughts in the past and testified that he 
is a persistent danger to himself and others, there is no 
evidence of hospitalizations or treatment for threatened or 
attempted suicide.  There is no history of domestic violence 
or trouble with the law.  Therefore, the Board finds that the 
medical evidence does not show that the veteran is a 
persistent danger to himself or others.

Next, it also appears that the veteran is able to maintain 
his basic personal hygiene as evidenced by the lack of 
reference to hygiene difficulties in the record.  The most 
recent VA examination indicated that the veteran was well-
groomed and there is no evidence to the contrary contained in 
the claims file.  Further, while he has testified as to 
memory loss, he was able to report his medical history 
appropriately at a hearing before the RO and before the 
Board.  Moreover, while it appears that he is experiencing 
lapses in memory, it does not rise to the level anticipated 
by the assignment of a 100 percent rating, which requires the 
loss of names of close relatives, own occupation, or his own 
name.  After a careful review of the August 2000 incident of 
mental confusion, the Board finds that the single incident is 
not sufficient to assign a 100 percent rating under the 
criteria.

While the veteran clearly has difficulty in most aspects of 
his life, the over-all picture is not consistent with a 100 
percent schedular disability rating for PTSD.  The medical 
evidence is, in fact, consistent with a 70 percent evaluation 
under DC 9440.  The most recent note from the VA psychologist 
tracks the language of the 70 percent rating criteria almost 
exactly.  Further, the veteran's GAF has consistently been in 
the low 40s-50s range, reflecting serious symptoms or serious 
impairment in social and occupational functioning, but it is 
not reflective of problems with reality testing or a major 
impairment in judgment, thinking, or mood.  Moreover, the 
most recent VA examination indicates that the veteran is able 
to maintain good relationships with his wife, son, sister, 
and other friends.  The Board finds that this evidence is 
also consistent with a 70 percent schedular rating but not a 
100 percent schedular rating.

Except for the veteran's contentions to the contrary of gross 
impairment in thought process, grossly inappropriate 
behavior, etc., there is no medical evidence to support a 100 
percent rating disability at this time.  While the veteran 
and the Vet Center psychologist have related on-going 
complaints of flashbacks, anger, insomnia, guilt, intrusive 
events, isolation, etc., these symptoms address the issue of 
entitlement to service connection but are not for direct 
consideration under the rating criteria for PTSD.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  Thus, a rating in 
excess of 70 percent on a schedular basis is not warranted at 
this time.

The Board has considered the veteran's written statements and 
sworn testimony, and the testimony of his wife, that his PTSD 
is worse than currently evaluated.  Although the statements 
and testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.


ORDER

Entitlement to a 70 percent schedular rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits and subject to the additional 
development directed in the remand below.


REMAND

The veteran has claimed that he is unable to work as a result 
of his PTSD symptoms and more than one mental health 
professional has concluded that the veteran is no longer able 
to work due to his PTSD symptoms.  

Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
based on individual unemployability (TDIU) will be awarded to 
a veteran who is "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities" and who has a single service-connected 
disability "ratable at 60 percent or more" or who has "two or 
more [service-connected] disabilities" with one "ratable at 
40 percent or more ... and sufficient additional disability to 
bring the combined rating to 70 percent or more".

Previously, the veteran did not meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a) for a TDIU 
rating.  However, in view of the grant of a 70 percent rating 
for his PTSD, he now meets the percentage requirements of 
this regulation.

The claim for a TDIU rating concerns entitlement to an 
increased rating for a service-connected disability on a 
basis other than the evaluations provided in VA's ratings 
schedule.  As the issue of entitlement to a TDIU rating for 
PTSD is properly raised in connection with a claim for an 
increased rating for such disability, the question of 
entitlement to a TDIU rating is considered a component of an 
increased-rating claim.  In a decision issued on May 29, 
2001, the United States Court of Appeals for the Federal 
Circuit held as follows:

We hold that once a veteran submits 
evidence of a medical disability and 
makes a claim for the highest rating 
possible, and additionally submits 
evidence of unemployability, the VA must 
consider total disability based upon 
individual unemployability ("TDIU").  
We further hold that proving inability to 
maintain "substantially gainful 
occupation" for entitlement to TDIU does 
not require proving 100 percent 
unemployability.

Roberson v. Principi, No. 00-7009 (Fed. Cir. May 29, 2001)  
The Board has determined that further action by the RO is 
necessary with respect to the issue and remands the issue of 
entitlement to a TDIU rating for PTSD.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED to the RO for 
consideration and full development of the issue of whether 
the veteran is entitled to a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.16, pursuant to which the 
following development should be accomplished:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take appropriate steps 
in order to determine whether or not the 
veteran is currently employed.  If the 
veteran is not employed, or has only 
marginal employment, the RO should 
accomplish whatever additional 
development of this matter is deemed 
appropriate and necessary.

3.  Thereafter, the RO should adjudicate 
the veteran's entitlement to a TDIU.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

